                                                                      CLERK'
                                                                           SOFFICEjJ.S. DINT.
                                                                          ATCHARLOU E        COURT
                                                                                       SVILE,VA
                           IN THE UNITED STATESDISTRICT COJJRT                   FILED
                           FOR THE W ESTEM DISTRICT OF VIRGINIA              NCk 2s 2218
                                CH AR LOTTESV ILLE D IV ISION
                                                                          Juu cxou L
                                                                     ,,''B:j /u LE%(
                                                                                   1
                                                                                   .   ,



Inre:                                                                t
VICTOR M ACEO DANDD GE,111,

        Debtor.
                                      '
                       .
                                                 M iscellaneou:Action No.3:19-m c-00006
                                                 A dversary Proceeding N o.6:19-ap- 06025
W.
TRUS
  STE
    TE
     PE
      HE
       FN
        ORSCOTT
           THEâAN
                CHAP
                  upj
                    TE
                     xw
                      R7s                                                        .




ESTA TE OF V ICTOR M ACEO                        M EM ORm       UM OPIM ON
DA N DD G E,1111,
                                                 By:H pn.G len E.Conrad
                                                            .

        Plaintiff,                               SeniorUnited StatesDistrictJudge



1105 ING LECM SS,LLC and
RICHARD L.SOOTH,
        D efendants.


        This adversary proceeding iscurrently pending in theUnited StatesBankruptcy Courtfor

theW esternDistrictofVirginiaagainst1105Inglecress,LLC (GElnglecress'')andRicùardL:800th
(collectively,theGr efendantsn). TheDefendantshàve sled amotion requesting thatthis court
withdraw the reference of the proceeding to the banknptcy courtand preside over a11further

m atters,including trial. PlaintiffW .Stephen Scotq Chapter7 TrustçefortheBankruptcy Estateof

Victor Maqeo Dandridge (the R'l-rusteé''l has opposed the motion. The zourt conduc'ted a
telephonichenring onthem otion onNovem bef20,2019. Forthereasonsstatedbelow,them otiort

w illbe v anted.
                                         Backeround

      OnM arch24,2017,VictorDapdridgefledavoluntarypev onforrelieftmderChapter7of

theBnnknlptcyCode. Thisadverso proceedingadsesâom theM ay 9,2016saleofDanM dge's

m rsonalresidence located at1105 InglecressDrivein Charlottesvill#,Vlrginia (theç'
                                                                                 Properx l.
DandridgesoldthePropertyto lnglecxss,alimlted liability company formed byBooth.

      On M arch 22,2019,the Tmstee Sled = adverso complaintajaim tthe W fendants.
seeldngtorecoverthePropertyorthevaluepaldforit Thecomplaintasserts;veclaim sunderthe

Bnne lptcyCode. In Count1,theTrusteeclaim sthatthefmnAfrrshould beavoidedand sd aside
                                                          *                    '
                           .                                        ,

asasaudulentkansferpmsuantt
         .                osecuons48(a)(i)(A). h CiuntII,theTrusteeseekstoholdthe
Defendutsliablepurslmnttosedion 550. InCount111,theTmsteeseeks* preservethePropeo
plmlmntto section 551. In CountlV,the Trusteeasserts aclaim fordisalloW= ce undersection

502(d). InCotmtV,theTrusteeseekstomcoverthePropertyundersection542.
      On April26,2019,theDefendants sled ajury demand. The pe ies have agreed that
                                                      ,




Counts1,I1,111,M dIV mustbetriedby ajury,and thatnojua d al* 11beheldon CountV.
AlthoughtheTrusteehasconsentedtoajurytrialinthebsnkrllptcyco< thebefendantshave
declined to consent. Accordingly,on September10,2019,thebnnkntptcy courtentered an order

couflrmlng thatit* 1notconductajury triàlon any ofthe clsim:aàserted in the adversary
complaint SeeCaseNo.6:19-ap-06025,DZ.No.25 (Bnnkr.W .D.Và-Sept.10,2019)CBased
                                            e                       .



thestatute,themles,andthelackofconsentoftheparties,thisCourtdeclinestoconductajurytrlal
onany ofthecoun1.'');seealso'28U.S.C.9 157(e)Cl?therightto ajurytrialappliesin a
proceedingthatmaybeheardunderthissectionbyabqnknxptcyJudge,tllebnnkrllptcyludgemay
conducttllejurytrialifspecially desiN atedtobxercisesuchjurisdictionby thedistrictcourtand
w1t11the expressconsentofa11theprkrtl
                                    'es.''l;W .D.Va.Gen.R.3(b)Cln agcordancew1t11the
                                     T

provisions of 28 U.S.C.j 157(e),brmknlptcy judges oftllis district m'
                                                                    e hereby speoiGcally
'

desirated to ciqductjury trials when allparties have expressly consentz theretoo'). rl'he
                                                                     '
                          a
                                                                                         t
                                                                     ,

bnnkrllptcy courtO eqted the Defendo tsto 5le a mofon reqùesting thatthiscourtwithdraw the
referenceoftheadverso proceezlngtbthebnnkmlptcycourt.
          On September 24,2019,the DefendantsO ely m oved to withdraw Ze reference. The

motionhasbeen lxlly buefedand arguedand isnow ripefordisposiuon.
                                         D iseuggion

          Dise ctcourtshaveoriginaljurisdictionoverbnna zptcycasesO drelatedprocee 'ngs. 28
U.S.C.û 1334. TheW mtem DisdctofVirgM a has exerdsed its aulority under28 U.S.C.
    j 157(a)toreferallbnnknlptcy casesandproceedingstothebnna lptcyjudgesforthisdistrid.
    SteW .D.Vm Gen.R.3(a). However,thiscourtRmaywithdraw,inwholeorinpm anycaseor
pror- zing xferredto underthissecdon,on itsown m otion oron timely modon ofany party,for

    nnllleshowm'' 28U.S.C.j157(d). Forthefollowingreasons,thecourt% dscausetowIIH W
thereferenceofthisadversaryproceeding.
          In determlnlng whetherto with&aw the reference,courtsm ay consider severalfadors,
'
            .                                 *

    includlnglithepreserkatlonofthedghttoajuryliat'' Fed.Ins.Co.v.Psa ell.407B.R.862,285
    X .D.Va.20
             .09)(citationomitted). Condqhaveheldth1 'twhereajuv 1a1isrequlredandthe
pe esrefuseto consentto bnnknlptcyjurisdictiow withdrawalofthecasetothedisdctCOUI is
appropriate.'' h reCinemakonics.hc..916F.2d1444,1451(RhCir.1990)(collece gcases);see
                .
                                                               '
                              .



    alsoRileyv.W olkerine.M ctor& Schwartz.LLC,404 B.R.1,2 (D.Mass.2009)Ccauseto
    withdraw areferencepxistswhereapartyhasarlghttoatrialbyluryO ddoesnotconsenttohaving
thatd alinthebnnEnlptcycourL'').
          n eSuprbmeCourthasheldlbnladefendnntinaâaudulent-fmnsferacoonbroùghtbyihe
    trustœ '
           isentitledtoajurytrialifthedefendnnthasnotfledaclnlm agm'nqtlebs
                                                                          mknlptcye-
                                                                                   dnte.
    See O- nlnanciera.S.A.v.Nordbem ,492 U.S.33,36 (1989) C'W e hold thatthe Seventh
Amendmentenitles such a person to a Jug trial,notwithstanding Conpess'desir ation of
fraudulentconveyanceacionsas'corepxceedings'in28U.S.C.û 157(b)(2)X ....'3. Inthis
    case,tllç Tn steeseekstoholdtheDefendu l liableforan allegedly gaudplentfm nqferkand itis
                                                                                       '
                                                                         .



undisputedtbattheDefendantshavenotGled.aclnlm agnlnntthebnnknlptcyestate. Therefore,the

DtftndantsareclearlyentitledtoajN trial. JZ BecausetheDefendantshavenotconsentedtoa
juv trialinthebnnkrnptcyco< thebnnkrnptcycourtisnotauioria dtopresideoveraMaIby
Juv. 28U.S.C.j157(e);W .D.VI Gen.R.3(19. ConsequentlyytheCOM Gndscausetowithdraw
thereference ofthis'proceeding. In re'
                                     Clnemakonics.Inc..916 F.2d at14519seealso Butlerv.

    Batem. 601B.R.700,703-704(D.Massy2019)Cn isCourtrulesthatthi(defendants')Seventh
    AmendmentrighttoajurytrialconstitutescausetowithA wthereferencebecause(thedefendaàl)
'


donètageetoajurytriàlintheBsnknxp3tcyCourt.').               .       I


                  Tlie courtalso fmds itappropdate to withdmw the reference lmmediately,ratherthsn
          *   *                                      '                                             '
    w .       .   .   :        .'              *                                                           .
                          '*
                          k         .
                                    k .   .@   ,,'       ,                   ,   * -       '
waitinguntilalurytriallsNmmlnent. P1.sBr.Opp n 1!,Dld,No.3. TheunitedStatesCourtof
Appeals forthe Fondh Circuithasrecognizyd thatthe'tim lng of the withdrawalis generally a

'tpram aic question ofeë cientcasendmlniskation,''ratherth= ç:a striçtly legalquesfon.'' lnre

    StaisburyPoplarPlace.Inc..13F.3d122,128(4thCir.1993)(ihternalquotationmarksandcitadon
                                                                                   #           ,
                                                                                                       '
                                               .


oe tted), Underthecircumenncbspxsentedin thiscase,thecourtbelievesthatwithdrawingthe
ieference >tthis stage of the pfoûeedings would avoid duplicative eFoxs,prbmotejudicial
econom y,and aid in the eo cientand expediuousresolM on ofthe Tm stee's clnlm Aagm-nKtthe

Defendgnl. Accordlngly,the courtwlll exercise its discretion to lmmediately withdmw the
referenceofthisadverso proceeding.

                                                         Conclusion

                  Forthereasonsstated,thecourt* 11granttheDefendants'motiontowithdraw thereference,

    and ordeithatthereferenceofthisadversaryproceedingbewithdt'awn 9om thebnmternptcy court.
                                                                 4
M discugsed d'ldngthehendng,the courtwi1lisstlea schednllng orderthatincludesa M arch 31,
2020 deadllneforcompledng discovery,an April14,2020 dendllne fordisposiivemotions,and a

subsequenttrialdate. TheClerk isdl- ted to send copiesofthismem orandum opinion O d the
accomp= yingordertothebnne tptcy courtandallcounselofrecord.
      DATED:This %       dayofNovember,2019.



                                         Senior nitedStatesDisd d Judge




                                           5
